IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: J.M. AND J.M.,        : No. 114 MAL 2019
MINOR CHILDREN                            :
                                          :
                                          : Petition for Allowance of Appeal from
PETITION OF: E.M., GRANDMOTHER            : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of April, 2019, the Petition for Allowance of Appeal is

DENIED.